EXHIBIT 10.5 CONFORMED VERSION JMP CREDIT ADVISORS CLO III LTD. Issuer, JMP CREDIT ADVISORS CLO III LLC Co-Issuer, AND U.S. BANK NATIONAL ASSOCIATION Trustee INDENTURE Dated as of September 30, 2014 COLLATERALIZED LOAN OBLIGATIONS TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 2 Section 1.1 Definitions. 2 Section 1.2 Rules of Construction. 64 Section 1.3 Assumptions as to Pledged Obligations. 64 ARTICLE II THE NOTES 67 Section 2.1 Forms Generally. 67 Section 2.2 Forms of Notes. 67 Section 2.3 Authorized Amount; Stated Maturity; Denominations. 69 Section 2.4 Additional Notes. 70 Section 2.5 Execution, Authentication, Delivery and Dating. 71 Section 2.6 Registration, Registration of Transfer and Exchange. 72 Section 2.7 Mutilated, Defaced, Destroyed, Lost or Stolen Note. 84 Section 2.8 Payment of Principal and Interest and Other Amounts; Principal and Interest Rights Preserved. 85 Section 2.9 Persons Deemed Owners. 88 Section 2.10 Surrender of Notes; Cancellation. 88 Section 2.11 Certificated Notes. 88 Section 2.12 Notes Beneficially Owned by Persons Not QIB/QPs, IAI/QPs or AI/QPs or in Violation of ERISA Representations. 89 Section 2.13 Deduction or Withholding from Payments on Notes; No Gross Up. 91 Section 2.14 Tax Treatment; Tax Certifications. 91 ARTICLE III CONDITIONS PRECEDENT 93 Section 3.1 Conditions to Issuance of Notes on Closing Date. 93 Section 3.2 Conditions to Issuance of Additional Notes. 96 Section 3.3 Custodianship; Delivery of Collateral Obligations and Eligible Investments. 98 ARTICLE IV SATISFACTION AND DISCHARGE 99 Section 4.1 Satisfaction and Discharge of Indenture. 99 Section 4.2 Application of Trust Money. Section 4.3 Repayment of Monies Held by Paying Agent. Section 4.4 Limitation on obligation to incur Administrative Expenses. -i- ARTICLE V REMEDIES Section 5.1 Events of Default. Section 5.2 Acceleration of Maturity; Rescission and Annulment. Section 5.3 Collection of Indebtedness and Suits for Enforcement by Trustee. Section 5.4 Remedies. Section 5.5 Optional Preservation of Assets. Section 5.6 Trustee May Enforce Claims without Possession of Notes. Section 5.7 Application of Money Collected. Section 5.8 Limitation on Suits. Section 5.9 Unconditional Rights of Secured Noteholders to Receive Principal and Interest. Section 5.10 Restoration of Rights and Remedies. Section 5.11 Rights and Remedies Cumulative. Section 5.12 Delay or Omission Not Waiver. Section 5.13 Control by Majority of Controlling Class. Section 5.14 Waiver of Past Defaults. Section 5.15 Undertaking for Costs. Section 5.16 Waiver of Stay or Extension Laws. Section 5.17 Sale of Assets. Section 5.18 Action on the Notes. ARTICLE VI THE TRUSTEE Section 6.1 Certain Duties and Responsibilities. Section 6.2 Notice of Default. Section 6.3 Certain Rights of Trustee. Section 6.4 Not Responsible for Recitals or Issuance of Notes. Section 6.5 May Hold Notes. Section 6.6 Money Held in Trust. Section 6.7 Compensation and Reimbursement. Section 6.8 Corporate Trustee Required; Eligibility. Section 6.9 Resignation and Removal; Appointment of Successor. Section 6.10 Acceptance of Appointment by Successor. Section 6.11 Merger, Conversion, Consolidation or Succession to Business of Trustee. Section 6.12 Co-trustees. Section 6.13 Certain Duties of Trustee Related to Delayed Payment of Proceeds. Section 6.14 Authenticating Agents. Section 6.15 Withholding. Section 6.16 Representative for Secured Noteholders Only; Agent for each Hedge Counterparty and the Holders of the Subordinated Notes. Section 6.17 Representations and Warranties of the Bank. Section 6.18 Communication with Rating Agencies. Section 6.19 Provisions related to the Collateral Management Agreement. -ii- ARTICLE VII COVENANTS 129 Section 7.1 Payment of Principal and Interest. 129 Section 7.2 Maintenance of Office or Agency. 129 Section 7.3 Money for Note Payments to Be Held in Trust. 130 Section 7.4 Existence of Co-Issuers. 132 Section 7.5 Protection of Assets. 132 Section 7.6 Opinions as to Assets. 134 Section 7.7 Performance of Obligations. 134 Section 7.8 Negative Covenants. 135 Section 7.9 Statement as to Compliance. 138 Section 7.10 Co-Issuers May Consolidate, etc. only on Certain Terms 138 Section 7.11 Successor Substituted. 140 Section 7.12 No Other Business. 140 Section 7.13 Annual Rating Review. 140 Section 7.14 Reporting. 140 Section 7.15 Calculation Agent. 141 Section 7.16 Certain Tax Matters. 141 Section 7.17 Ramp-Up Period; Purchase of Additional Collateral Obligations. 148 Section 7.18 Representations Relating to Security Interests in the Assets. 151 Section 7.19 Acknowledgement of Collateral Manager Standard of Care. 153 Section 7.20 Maintenance of Listing. 153 Section 7.21 Section3(c)(7) Procedures. 153 ARTICLE VIII
